Mr. Presiding Justice F. A. Smith delivered the opinion of the court. 3. Railroads, § 667*—when evidence shows failure to loots or listen. A person familiar with the situation and use of electric tracks in a city was killed hy a car at a crossing at night. The view of the track for from three hundred to four hundred feet was unobstructed by anything except a few trees from which the leaves had fallen, and when within fifty or sixty feet of the track a clear view could be had for over a thousand feet. The car was brightly lighted and had a powerful electric searchlight burning that could have been seen for a mile. Held, the deceased did not look or listen and was contributorily negligent. Clark, J., dissenting. 4. Railboads, § 651*—effect of contributory negligence. A person crossing a railroad crossing not exercising due care and caution is negligent, and if such negligence contributes to his death by being struck by a train there can be no recovery.